DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkubo et al. [U.S. Patent No. 9142343 B2].
Regarding claim 1, Ohkubo discloses a wire wound inductor 1 (column 9, lines 61-65, Figure 1), comprising: 
a winding coil (e.g., 10a, 10b, column 10, lines 27-30, Figure 1, 10);
a magnetic core (e.g., 22a, 22b, column 11, lines 50-58, Fig. 1, 10)) embedding the winding coil (10a, 10b); and

Regarding claim 2, Ohkubo discloses the adhesive portion (21a, 21b) is disposed on a surface of the winding coil (10a, 10b) and at an outer side portion of the winding coil, and the magnetic core (22a, 22b) is disposed on and beneath the adhesive portion (21a, 21b) formed at the outer side portion of the winding coil (column 11, lines 47-67, Figures 1, 10).
Regarding claim 3, Ohkubo discloses the adhesive portion (21a, 21b) extends to a central portion (e.g., 14a, Fig. 10) of the winding coil (10a, 10b), and the magnetic core (22a, 22b) is disposed on and beneath an extending portion of the adhesive portion (21a, 21b) in the central portion 14a of the winding coil (column 12, lines 53-59, Figures 1, 10).
Regarding claim 5, Ohkubo discloses the winding coil (10a, 10b) includes a conductive wire wound at least one turn (column 9, lines 4-19, Figures 1-10). 
Regarding claim 6, Ohkubo discloses that at least a portion of each of both ends of the winding coil (11a, 11b, column 10, lines 40-45, Fig. 1-10) is exposed to the outside of the magnetic core.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. [U.S. Patent No. 9142343 B2] in view of Chen et al. [U.S. Patent No. 10211137].
Regarding claim 4, Ohkubo discloses the instant claimed invention discussed above except for the adhesive portion is made of an Ajinomoto Build-up Film (ABF).
Chen discloses adhesive portion (e.g., layer 50, column 3, lines 65-67; column 4, lines 1-10, Fig. 1-2) is made of an Ajinomoto Build-up Film (ABF).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use adhesive portion made of ABF as taught by Chen to the adhesive portion of Ohkubo to provide miniaturized inductive device with reliable and high performance insulating material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Alexander Talpalatski/Primary Examiner, Art Unit 2837